                    Case 2:20-cv-01570-BJR Document 42 Filed 03/05/21 Page 1 of 3




 1                                                            THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 9                                           AT SEATTLE

10   MOBILOC, LLC,

11                             Plaintiff,                         Case No. 2:20-cv-01570-BJR

12             v.                                                STIPULATION AND ORDER STAYING
                                                                 DISCOVERY AND DEADLINES FOR CLAIM
13   NEUTRON HOLDINGS, INC. DBA LIME,                            CONSTRUCTION

14                             Defendant.

15

16             Defendant Neutron Holdings, Inc. dba Lime (“Neutron”) and Plaintiff Mobiloc, LLC

17   (“Mobiloc”) move the Court to stay discovery and suspend all current case deadlines in this patent

18   infringement case, including claim construction deadlines, and in support thereof state as follows:

19             1.       The parties have timely exchanged their initial infringement, noninfringement and

20   invalidity contentions, and exchanged initial sets of discovery requests pursuant to this Court’s

21   orders.

22             2.       The current deadlines for proposing terms and briefing claim construction are from

23   March 15, 2021 to September 9, 2021.

24             3.       From their exchange of initial contentions, the parties have identified an issue that

25   may be case dispositive, and agree that it would streamline matters in this case to have the Court’s

26

      Stipulation and Order Staying Discovery and
      Deadlines for Claim Construction                     -1-
      2:20-cv-01570-BJR
                    Case 2:20-cv-01570-BJR Document 42 Filed 03/05/21 Page 2 of 3




 1   determination of this issue before time consuming and expensive claim construction proceedings

 2   and further exchange of discovery.

 3             4.       In particular, Neutron plans to file a motion for summary judgment asserting that

 4   its accused e-bikes do not infringe any claim of Mobiloc’s asserted patent because all claims

 5   require “a location component inside [a] body component,” and the accused Neutron e-bikes do

 6   not have a location component “inside” a body component. Mobiloc acknowledges that the

 7   location component of the accused Neutron products is not located inside the body component, but

 8   asserts that infringement is nonetheless present under the Doctrine of Equivalents.

 9             5.       The parties agree that the Court may determine this disputed infringement and

10   Doctrine of Equivalents issue without interpretation of any disputed claim terms in the asserted

11   patent.

12             6.       The parties also agree that the discovery and contentions exchanged thus far are

13   more than likely sufficient for the parties to brief this disputed issue and for the Court to decide

14   this issue However, in an abundance of caution because it has not yet seen Neutron’s motion for

15   summary judgment, Mobiloc reserves the right to request limited discovery pursuant to Fed. R.

16   Civ. P. 56(d), or enforcement of previously served discovery not yet produced, in the event any

17   specific facts or evidence are needed to respond to Neutron’s motion for summary judgment.

18             ACCORDINGLY, the parties jointly move that that the deadlines for proposing terms and

19   briefing claim construction be adjourned pending resolution of Defendant’s Motion for Summary

20   Judgment, and all discovery be stayed until such resolution except as noted in Paragraph 6.

21

22

23

24

25

26

      Stipulation and Order Staying Discovery and
      Deadlines for Claim Construction                   -2-
      2:20-cv-01570-BJR
              Case 2:20-cv-01570-BJR Document 42 Filed 03/05/21 Page 3 of 3




 1                                            ORDER

 2          THEREFORE, being fully advised, the Court ORDERS that the stipulated motion to stay

 3   discovery and claim construction (Dkt. No. 37) is GRANTED. All deadlines for proposing terms

 4   and briefing claim construction are STAYED pending resolution of Defendant’s Motion for

 5   Summary Judgment, and all discovery is STAYED until such resolution except as noted in

 6   Paragraph 6.

 7          IT IS SO ORDERED.

 8          DATED this 5th day of March, 2021.

 9

10                                                    A
                                                      Barbara Jacobs Rothstein
11
                                                      U.S. District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     Stipulation and Order Staying Discovery and
     Deadlines for Claim Construction              -3-
     2:20-cv-01570-BJR
